Citation Nr: 1731089	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the United States Army from April 1971 to April 1973.

The issue of entitlement to service connection for a left ankle disability comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veteran's Law Judge at a January 2014 Board Video Conference hearing, and a transcript of this hearing is of record.  This matter was previously before the Board in April 2015 and was remanded for further development.

The Veteran had also appealed the issue of entitlement to service connection for a psychiatric disorder.  Service connection for persistent depressive disorder with anxious distress was granted in an October 2015 rating decision.  As this decision constitutes a full grant of the claim for service connection for a psychiatric disability, it will not be further addressed herein. 


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a left ankle disability causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO provided pre-adjudication VCAA notice by letters dated March 2011 and March 2012. The Veteran was notified of the type of evidence to substantiate the claims for service connection, namely, evidence of a current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf. The Veteran was also notified of the provisions regarding the effective date of a claim and the degree of disability assignable for the claim. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran was afforded the opportunity for a personal hearing before the undersigned Veterans Law Judge in January 2014. The RO obtained the available service and personnel records, VA examination records, VA outpatient treatment records.  The Veteran provided lay statements. The only other records that the Veteran has identified are those from Royal Oak Beaumont Hospital where he had left ankle surgery in the 1980s. However, the Veteran stated that the hospital stated that it no longer had those records. Thus, further efforts to develop these records would be futile. 

VA has conducted a medical inquiry in an effort to substantiate the Veteran's claims. 38 U.S.C.A. § 5103A(d). The Veteran was afforded a VA examination in April 2012 which the Board found did not adequately address the medical questions raised.  Another VA examination with a medical opinion was developed in July 2015 pursuant to the Board's remand. The 2015 examination report and medical opinion contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinion to make a fully informed decision on the claim. For these reasons, the 2105 report and medical opinion are adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).


Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service treatment records (STRs) show that he was seen in May 1971 after twisting his left ankle and that he complained of left ankle pain/sprain in November 1971, December 1971, and August 1972. In November 1971 he reported his left ankle bothers him after standing too long.  He reported he had hurt the left ankle two weeks previously when he slipped on steps.  He was given Tylenol and an ace bandage.  In December 1971, when he complained of slight swelling in the left ankle, he was sent for x-rays of the left ankle.  X-ray report that month was negative for fracture. In August 1972 records noted X-rays were negative and that the Veteran had recurrent sprain of the left ankle.  The physician who signed the Veteran's March 1973 separation examination noted "none" for "summary of defects and diagnoses" and for "significant or interval history."  The Veteran denied bone, joint or other deformity and swollen or painful joints at separation.

In June 2009, a Detroit VAMC radiology report found that the Veteran had no fracture or dislocation, but did have minimal degenerative changes involving ankle joint with slight narrowing of joint spaces as well as a small bony spur (malleolus) and a tiny plantar calcaneal spur. The report also noted seeing a surgical metallic clip along the media aspect of the lower leg.

In March 2011, the Veteran filed a claim for service connection for residuals of a left ankle injury. 

In April 2011, the Veteran stated that he had surgery on his left ankle at Royal Oak Beaumont Hospital in the late 1980s. He also stated that the hospital stated to him that it no longer had those records. 

In April 2012, the Veteran was afforded a VA examination for his left ankle condition. During the examination, the Veteran reported that during basic training he twisted his left ankle. Afterwards, he checked in at the medical unit and subsequently continued regular duty. He also reported that after his discharge from the military, his left ankle remained painful and swelling continued. As stated above, he had surgery but the condition has not improved; sometimes he uses a brace but no cane. The examiner diagnosed the Veteran has having arthritis in the left ankle. However, the examiner opined that the Veteran's current left ankle arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness. In his rationale, the examiner cited the fact that there was "no record of a serious injury except one twisting" and no record of arthritis while in the service. The examiner also stated that stiffness of the ankle is preexisting and no aggravation was shown. This examination was later found to be inadequate by the Board in an April 2015 remand due to the examiner's lack of acknowledgement of the Veteran's complaints in service, and the lack of explanation regarding "stiffness preexisting." 

In January 2014, the Veteran was afforded a video conference hearing before the undersigned Veteran's Law Judge. The Veteran testified that he has arthritis in his ankle, and he can't "move this way, move it up, and move it down (very little movement)." He also testified that the first time that he received treatment for his ankle after service was in 1973 or 1975. He also testified that he did not have a continuity of treatment because he has had "40 or 50" jobs since he left service due to psychiatric problems, and thus he did not have health insurance. 

In accordance with the April 2015 Board remand instructions, the Veteran was provided a second VA exam in July 2015. The examiner diagnosed the Veteran as having osteoarthritis of the left ankle. The Veteran reported that he had been having recurrent pain in the left ankle, since he left service, a few times a week until he retired in 2010. He reported that the pain is less frequent now, after his retirement and currently only occurs once in few months. However, the examiner found that his claimed left ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner provided a rationale to support his opinion, stating that the Veteran had X-rays of the left ankle on December 1, 1971 (while in service) with negative fracture. The examiner also noted that there was no chronic ankle condition as per separation examination. Finally, the examiner opined that there are no civilian medical records in immediate post discharge years, pertaining to chronic left ankle condition. 

Analysis 

The Veteran contends that his current osteoarthritis of the left ankle disability initially arose during his active duty service from April 1971 to April 1973. He maintains that he has had problems with his left ankle ever since. 

As shown above in the facts section, the Veteran did have an in-service ankle injury. His STRs showed he sprained his ankle and that he sought treatment for ankle symptoms several times thereafter in service with the last record of left ankle complaint in August 1972. The preponderance of the evidence is against a finding that a chronic left ankle disability was incurred in service as the 2015 VA medical opinion found that such was not the case.  As the examiner reviewed the entire record and referenced the medical history, including the service separation examination (where the only medical issue noted by the examiner was allergies).  Arthritis was not shown in service.  The December 1971 X-ray of the left ankle did not identify arthritis and found no ankle fracture.  

The preponderance of the evidence is also against a finding that arthritis was manifested to a compensable degree within a year of service, so service connection for arthritis is not warranted on a presumptive basis.  While the Veteran reports he had ankle problems in the years following service, X-ray evidence confirming arthritis was first documented in the record many years after service.  The Board also finds that the preponderance of the evidence is against a finding of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  In his January 2014 Board hearing, the Veteran testified that he did not have a continuity of treatment because he did not have health insurance between the time of his discharge from the military and his surgery in the 1980s.  Regardless, the Board looks to the evidence with respect to continuity of symptomatology, not continuity of treatment.  During the July 2015 VA examination, the Veteran reported that he has been having recurrent pain in the left ankle, since he left service; a few times a week until he retired in 2010. He stated that the pain is now less frequent after his retirement and occurs only once every few months. To the extent that he is asserting that he has experienced continuous left ankle symptomatology since service, the Board finds that these assertions are less than credible as they are inconsistent with his reports at service separation denying bone, joint or other deformity and swollen or painful joints.

After service, there were no documented complaints, clinical finding, or diagnosis of a left ankle disability for many years, until approximately 2009.  The Veteran reported left ankle surgery in the 1980s at Royal Oak Beaumont Hospital, many years after the Veteran's discharge for active duty in April 1973. 

The Board now turns to the question of whether service connection for a osteoarthritis of the left ankle disability may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). In this case, there is no actual diagnosis of record of an osteoarthritis of the left ankle disability until more than three decades after service. There is no competent evidence in the record that links any current osteoarthritis of the left ankle disability to an injury or disease or event in service.  

To the extent the Veteran has expressed the opinion that his current osteoarthritis of the left ankle disability is related to service, he is not competent to provide such a medical opinion.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.  Identifying the etiology of a complex internal process like arthritis requires specialized medical training.  Therefore, the determination as to whether the current osteoarthritis of the left ankle was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

As stated above, the Veteran was afforded a VA examination in April 2012. However, the April 2015 Board remand found the examination to be inadequate and instructed the RO to provide the Veteran with a second examination. Therefore, the April 2012 examiner's opinion is afforded no probative weight in this analysis. 

The Veteran was afforded his second VA examination in July 2015. While the examiner did find that the Veteran had osteoarthritis of the left ankle, the examiner concluded that the left ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The VA examiner accounted for the significant facts in the record as well as the Veteran's statements, and provided a thorough rationale, referring back to various documents in the file. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140   (1993). Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9   (2000). As such, the Board finds the VA examination to be of great probative value due to its thoroughness and consideration of the entire record. 

For the foregoing reasons, service connection for an osteoarthritis of the left ankle disability on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under, has not been established. 38 C.F.R. § 3.303(d). 

As the preponderance of the evidence is against the claim that an osteoarthritis of the left ankle is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


